          Case 1:20-cv-02935-PAE Document 4 Filed 04/20/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 TAYE L. ELLEBY,

                                 Petitioner,
                                                               20 Civ. 2935 (PAE)
                     -against-
                                                                     ORDER
 BRANDON J. SMITH, SUPERINTENDENT
 OF GREENE CORRECTIONAL FACILITY,

                                 Respondent.

PAUL A. ENGELMAYER, United States District Judge:

       Having examined this petition under 28 U.S.C. § 2254, the Court orders the following:

       The Clerk of Court shall dismiss the United States and the State of New York, and

substitute under Rule 21 of the Federal Rules of Civil Procedure Brandon J. Smith,

Superintendent of Greene Correctional Facility, as Respondent. See Rules Governing Section

2254 Cases in the United States District Courts, Rule 2(a) (proper respondent in habeas corpus

petition is the state officer who has custody).

       The Clerk of Court shall serve a copy of this order and of the petition on the Attorney

General of the State of New York by certified mail to 28 Liberty Street, New York, New York,

10005; and on the District Attorney of New York County by certified mail to 1 Hogan Place,

New York, New York 10013.

       No later than May 1, 2020, Respondent shall file and serve (1) an answer to the petition

and (2) the transcripts and briefs identified in Rule 5 of the Rules Governing Section 2254 Cases

in the United States District Courts.
          Case 1:20-cv-02935-PAE Document 4 Filed 04/20/20 Page 2 of 2



       Petitioner may file and serve reply papers, if any, within two weeks from the date he is

served with Respondent’s answer.

       The Clerk of Court is directed to mail this order and petition, Dkt. 1, to the addresses

listed above.

       SO ORDERED.

 Dated:   April 20, 2020
          New York, New York
                                                             
                                                             PAUL A. ENGELMAYER
                                                             United States District Judge
